IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANN S. BORIS,                               : No. 318 EAL 2019
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
VAMSIDHAR VURIMINDI,                        :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.